UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7810



JAMES HENRY TINSLEY,

                                              Plaintiff - Appellant,

          versus


DOCTOR HARRIS, Attending Physician,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00730-JBF)


Submitted:   May 16, 2007                     Decided:   June 4, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Henry Tinsley, Appellant Pro Se. Jeff Wayne Rosen, Lisa
Ehrich, PENDER & COWARD, PC, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Henry Tinsley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for    the   reasons    stated    by   the   district   court.     See

Tinsley v. Harris, No. 2:05-cv-00730-JBF (E.D. Va. Oct. 11, 2006).

We   dispense   with   oral     argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -